Pfeifer, J.,
concurring in part and dissenting in part. I would find in this particular case that Loren Schibley’s subsequent DUI convictions could properly be admitted to assist the trier of fact in determining Schibley’s state of mind, which is relevant to determine whether Schibley acted with malice. Schibley’s driving record as a whole depicts a man who shows little compunction about driving drunk. A pattern of behavior may provide limited insight of a mindset at the time of this accident. Schibley’s pattern was of a man who gave little regard for others’ safety, or his own.
I am not suggesting that the evidence could be admitted to prove that Schibley was driving drunk on the night of the accident, but only to show his possible mindset. To the extent that a pattern of driving drunk is relevant, the conduct immediately preceding this accident would seem to offer scarcely more insight than a continuation of the pattern immediately after this accident. Without the prior conduct, evidence of subsequent acts should not be permitted. It is repeated acts before and after when tried together that give probative value.
In this limited fact pattern, I would find that the trial court did not abuse its discretion in admitting the evidence. I would reverse the court of appeals and reinstate the judgment of the trial court with respect to Loren Schibley personally. I would affirm the court of appeals’ finding that the subsequent driving acts have no bearing on the case of negligent entrustment against the corporation.